Title: From John Adams to Richard Henry Lee, 29 April 1785
From: Adams, John
To: Lee, Richard Henry


          
            Private
            Dear Sir
            Auteuil April 29. 1785
          
          The Appointment of a Secretary of foreign Affairs, interrupts the Official Correspondence, with your Excellency, and I know too well the constant Employment of the Time of the President of Congress to flatter myself with hopes of many private Letters.
          I may not however Suffer my son to return home, as he must go by the Way of New York without a Letter of Introduction to the President especially as so old a Friend of his Father and so great a supporter of the Rights of his Country is at present in the Chair. it is now near Eight Years Since I left you in Congress, and I have not found the Service abroad less hazardous or more pleasing than at home. I am so little in love with it, that instead of breeding my son to the Diplomatic Trade and Expectations, he is going to Colledge and the Bar, where he cannot fail to find more Pleasure and Profit and less Interruption than his Father did. at least Such are my Wishes and Hopes.
          I perceive, I have lately received a trouncing in Congress, and perhaps not wholly unmerited. When Astronomers are calculating the Motions of the heavenly Bodies, they are often obliged to neglect les infiniment petites, that their Results may be the more certain.— I do not reckon however, the “Debts” and the “slaves,” among those infiniment petites. They are great and important Quantities, and Shall have a proportional Attention paid to them. let me beg of you Sir, to urge the Necessity of sending me every Information upon these and all other subjects committed in any measure to my Care, which can be obtained. the Numbers and Value of the Negroes and other Property carried off, in violation of the Treaty the quantity and Circumstances attending the Debts the Measures taken by the states to prevent the Oppression of the Citizens by too Sudden Execution and the necessity of them, and the probable Advantages even to the Creditors themselves, from the delay.— Coll Smith who the Marquis informs me is to assist me in England, will no doubt bring with him much Information upon these subjects. I have not the Pleasure to know that Gentleman, but he shall have all the respect and regard from me which the Relation between Us requires.
          With great and Sincere Esteem and / Respect I have the Honour to be / Sir your most obedient and / most humble servant
          
            John Adams
          
        